Case 18-33693-sgj11 Doc 5 Filed 11/08/18                                        Entered 11/08/18 10:25:44        Page 1 of 13
                                                                                                                            BTXN 094 (rev. 5/04)




                                              UNITED STATES BANKRUPTCY COURT
                                                NORTHERN DISTRICT OF TEXAS

 In Re:                                                                     §
                                                                            §
              Britlind Oil, LLC                                             §         Case No.: 18-33693
                                                                            §
                                                                            §
                                                             Debtor(s)      §
                                                                            §

                                                 VERIFICATION OF MAILING LIST


          The Debtor(s) certifies that the attached mailing list (only one option may be selected per form):

                                     is the first mail matrix in this case.

                                     adds entities not listed on previously filed mailing list(s).

                                     changes or corrects name(s) and address(es) on previously filed mailing list(s).

                                     deletes name(s) and address(es) on previously filed mailing list(s).



       In accordance with N.D. TX L.B.R. 1007.2, the above named Debtor(s) hereby verifies that the
attached list of creditors is true and correct.




 Date:       November 8, 2018                                        /s/ Michael Bezdek
                                                                     Michael Bezdek/Managing Member
                                                                     Signer/Title

 Date: November 8, 2018                                              /s/ Eric A. Liepins
                                                                     Signature of Attorney
                                                                     Eric A. Liepins
                                                                     Eric A. Liepins
                                                                     12270 Coit Road
                                                                     Suite 100
                                                                     Dallas, TX 75251
                                                                     972-991-5591 Fax: 972-991-5788

                                                                         XX-XXXXXXX
                                                                     Debtor's Social Security/Tax ID No.


                                                                     Joint Debtor's Social Security/Tax ID No.




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                Best Case Bankruptcy
    Case 18-33693-sgj11 Doc 5 Filed 11/08/18   Entered 11/08/18 10:25:44   Page 2 of 13


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                         ADS Family Trust
                         6527 Anita Street
                         Dallas, TX 75214


                         Aggreko, LLC
                         P.O. Box 972562
                         Dallas, TX 75397


                         Alfred W Short Trust
                         2417 Timberlake rive
                         Orlando, FL 32806


                         All Phase Electrical Services, Inc
                         P.O. Box 61474
                         Lafayette, LA 70596


                         Andrew & Mary Ann Heller
                         P.O. Box 340G40
                         Austin, TX 78734


                         Anthony Foster
                         4705 Evangeline Hwy
                         Starks, LA 70661


                         B.O.P. Ram-Block & Iron Rentals, Inc
                         P.O. Box 872
                         Weatherford, OK 73096


                         Billy Waller Enterprises
                         P.O. Box 192
                         Emerson, AR 71740


                         Blueline Rental, LLC
                         P.O. Box 840062
                         Dallas, TX 75284
Case 18-33693-sgj11 Doc 5 Filed 11/08/18   Entered 11/08/18 10:25:44   Page 3 of 13



                     Bobby Johnson Equipment Co.
                     P.O. Box 399
                     Oil City, LA 71061


                     Bureau Veritas
                     384 Post Oak Rd.
                     Sulphur, LA 70663


                     Business Health Partners
                     3649 S. Beglis Parkway
                     Sulphur, LA 70665


                     Calcasieu Rentals, Inc
                     233 Highway 397
                     Lake Charles, LA 70615


                     Caprock Iol & Gas Fund LP
                     5235 Westview Drive
                     Suite 100
                     Frederick, MD 21703


                     Charles Gale
                     2929 Milton
                     Dallas, TX 75205


                     Clariant Corporation
                     Dept 2203
                     Carol Stream, IL 60132


                     Clere Cavazos
                     Need Address


                     Clifford Hoelscher
                     4960 Firestone
                     College Station, TX 77845
Case 18-33693-sgj11 Doc 5 Filed 11/08/18   Entered 11/08/18 10:25:44   Page 4 of 13



                     Coastal Pipe of Louisiana, Inc
                     P.O. Box 99
                     Carencro, LA 70520


                     Concordia Parish Tax Collector
                     Need Address


                     Corbello Excavating, LLC
                     1433 Hwy 109 South
                     Vinton, LA 70668


                     Craig Blaesing
                     4125 Sicily Dr
                     Frisco, TX 75034


                     Cypress Propane
                     Need Address


                     Dart B. Trucking
                     Box 22
                     Oil City, LA 71061


                     Davies Construction, LLC
                     Need Address


                     Deep South
                     1203 Gerstner Memorial Dr
                     Lake Charles, LA 70601


                     Deepwell Energy Services, LLC
                     P.O. Box 1000, DEPT #0944
                     Memphis, TN 38148
Case 18-33693-sgj11 Doc 5 Filed 11/08/18   Entered 11/08/18 10:25:44   Page 5 of 13



                     DOC Energy Services
                     98 Main Street
                     LA 71091


                     Driskell Electric Service, LLC
                     213 East Arkansas
                     Vivian, LA 71082


                     Dynamite Dumpsters
                     51582 Hwy 443
                     Loranger, LA 70446


                     Dynasty Energy Services, LlC
                     P.O. Box 81566
                     Lafayette, LA 70507


                     Earnest Clark
                     P.O. Box 3281
                     Brewer, ME 04412


                     Encore Environmental & Safety, LLC
                     1190 LaHaye Road
                     Mamou, LA 70554


                     Energy Pipe and Equipment Rentals, LLC
                     PO Box 81355
                     Lafayette, LA 70598


                     Euramerica Gas & Oil Corp
                     1333 S University Drive
                     Suite 202
                     Fort Lauderdale, FL 33324


                     Fossil Fuels of Louisiana LLC
                     216 Renee
                     Lafayette, LA 70503
Case 18-33693-sgj11 Doc 5 Filed 11/08/18   Entered 11/08/18 10:25:44   Page 6 of 13



                     Frank Janusz
                     6049 Via Diana
                     Delray Beach, FL 33484


                     GAry Nolan
                     445 Johnson Ave
                     Celina, OH 45822


                     Gene Eckle
                     100 Deer CV
                     Fayetteville, GA 30214


                     Gerald Simonson
                     5813 Jeff Place
                     Minneapolis, MN 55436


                     Gulf Coast Chemical, LLC
                     220 Jacqulyn Street
                     Abbeville, LA 70510


                     Hadley Energy Services, LLC
                     1113-A Ridge Road
                     Duson, LA 70529


                     Highlander Drilling Tools
                     337 Loreal Ln
                     Davis, OK 73030


                     Hine Environmental Services, LLC
                     4327 Hwy 27 South
                     Sulphur, LA 70665


                     Houston J. Cormier
                     P.O. Box 1845
                     Vinton, LA 70668
Case 18-33693-sgj11 Doc 5 Filed 11/08/18   Entered 11/08/18 10:25:44   Page 7 of 13



                     James Lapeze
                     701 Poydras Street
                     Suite 5000
                     New Orleans, LA 70139


                     James Macek
                     4356 Cloverdale Road
                     Cedar Rapids, IA 52411


                     James Ryan
                     8616 Turltle Creek #16
                     Dallas, TX 75225


                     JBKMGMT, LLC
                     1434 Eagle Bend
                     Southlake, TX 76092


                     Jerry Maier
                     100 J & J Lane
                     Stuttgart, AR 72160


                     Jesse James Gonzales
                     2051 S Ellison Dr
                     San Antonio, TX 78245


                     Joe Huesers
                     P.O. Box 61273
                     Lafayette, LA 70596


                     John Fisher
                     1690 Redball
                     Nora Springs, IA 50458


                     Jon Beerbohm
                     30 Upland Road
                     Needham, MA 02492
Case 18-33693-sgj11 Doc 5 Filed 11/08/18   Entered 11/08/18 10:25:44   Page 8 of 13



                     Jonathan Thayer
                     3809 Centenary
                     Dallas, TX 75225


                     Justin Wilber
                     4209 McKinney Ave
                     Suite 102
                     Dallas, TX 75205


                     K&J Co.
                     301 E. Kaliste Saloom Rd. #100
                     Lafayette, LA 70508


                     Kenneth Johnson
                     PO box 595
                     Starks, LA 70661


                     LA Tank
                     PO Box 1863
                     Lake Charles, LA 70602


                     Lafayette Signs, Inc.
                     440 Industiral Parkway.#7
                     Lafayette, LA 70508


                     Levy Diamond Bello & Associates, LLC
                     P.O. Box 352
                     Milford, CT 06460


                     Lime Electric
                     1187 Brittmoore Road
                     Houston, TX 77043


                     Mark Coles
                     201 E. 77th Street
                     Suite 17E
                     New York, NY 10075
Case 18-33693-sgj11 Doc 5 Filed 11/08/18   Entered 11/08/18 10:25:44   Page 9 of 13



                     Mark Moore
                     5103 Buddy Johnson Road
                     Starks, LA 70661


                     Mark Rubin
                     13601 Preston Raod
                     SUite 500E
                     Dallas, TX 75287


                     Marty Turco
                     3445 Hanover Street
                     Dallas, TX 75225


                     Matthew Estridge
                     5097 Buddy Johnson Road
                     Starks, LA 70661


                     McGyver Inc.
                     2940 Prudhomme Rd.
                     Eunice, LA 70535


                     Monda E-Line Services, Inc
                     635 Rue Scholastique
                     Scott, LA 70583


                     Morgan Valley
                     835 Hwy. 109
                     Starks, LA 70661


                     Olympia Minerals Leasing, LLC
                     c/o Robert Theriot
                     1001 Fannin
                     Suite 1800
                     Houston, TX 77002


                     Paul Boening
                     2240 Woodchuck
                     Saint Paul, MN 55110
Case 18-33693-sgj11 Doc 5 Filed 11/08/18   Entered 11/08/18 10:25:44   Page 10 of 13



                      Pecos Financial Company, LLC
                      1800 E Airport Freeway
                      Irving, TX 75062


                      Pelican Land Surveying, LLC
                      P.O. Box 1747
                      Sulphur, LA 70664


                      Pelican Oil Tools
                      P.O. Box 2673
                      Sulphur, LA 70664


                      Perry's Welding Service
                      307 E. Oak Street
                      Abbeville, LA 70510


                      Peter McGuire
                      3839 McKinney Ave
                      Suite 503
                      Dallas, TX 75204


                      Pierce Oilfield Construction, LLC
                      P.O. Box 278
                      Dequincy, LA 70633


                      Pioneer Wireline Services, LLC
                      P.O. Box 202567
                      Dallas, TX 75320


                      Precision Energy Services, Inc
                      P.O. Box 301003
                      Dallas, TX 75303


                      R.P.S. Cementing Company, LLC
                      P.O. Box 176
                      Livonia, LA 70755
Case 18-33693-sgj11 Doc 5 Filed 11/08/18   Entered 11/08/18 10:25:44   Page 11 of 13



                      R360 Environmental Solutions, LLC
                      P.O. Box 1467
                      Jennings, LA 70546


                      Randazzo Giglio & Bailey, LLC
                      P.O. Box 51347
                      Lafayette, LA 70505


                      Raymond Latiolais
                      P.O. Box 907
                      Breaux Bridge, LA 70517


                      Reagan Power
                      PO Box 1850
                      Gretna, LA 70054


                      ReliaTerre, LLC
                      P.O. Box 52248
                      Lafayette, LA 70505


                      Renate Reeder Trust
                      4410 S Retana Place
                      Broken Arrow, OK 74011


                      Rob Spangler
                      953 S Frontage Rd West
                      Suite 208
                      Vail, CO 81657


                      Roger Pevoto
                      105 6th Street
                      Starks, LA 70661


                      Ron Edgington
                      5152 Buddy Johnson Road
                      Starks, LA 70661
Case 18-33693-sgj11 Doc 5 Filed 11/08/18   Entered 11/08/18 10:25:44   Page 12 of 13



                      Rusco Services, Inc.
                      1050 QCP Park Drive
                      Broussard, LA 70518


                      Ryvers G reeder Trust
                      4410 Retana Place
                      Broken Arrow, OK 74011


                      Sand Control
                      PO Box 92561
                      Lafayette, LA 70509


                      Sandra Dodge
                      6241 Calle del Alcazar
                      Rancho Santa Fe, CA 92067


                      Sean & Yuka Byers
                      2940 Warrenton Way
                      Colorado Springs, CO 80922


                      Southeast Texas HR, LLC
                      4347 Phelan BLVD, STE 104
                      Beaumont, TX 77707


                      Southside Machine Works, Inc
                      P.O. Box 6410
                      Lake Charles, LA 70606


                      State Of Louisiana
                      Dept of Environmental Quality
                      Financial Services Division
                      P.O. Box 4311
                      Baton Rouge, LA 70821


                      State Police, Right-to-Know
                      Office of Management and Finance
                      P.O. Box 66909
                      Baton Rouge, LA 70896
Case 18-33693-sgj11 Doc 5 Filed 11/08/18   Entered 11/08/18 10:25:44   Page 13 of 13



                      Tanglewood Equities LP
                      225 Greenfield Parkway
                      Suite 202
                      Liverpool, NY 13088


                      TCP Specialists, Inc.
                      585 Park Dr.
                      Gloster, LA 71030


                      Terrance Morton
                      1284 Brawley School Road
                      Mooresville, NC 28117


                      Thomas Dodge
                      P.O. Box 601796
                      Dallas, TX 75360


                      United Rental
                      6125 Lake View Rd., #300
                      Charlotte, NC 28269


                      Vernon Govender
                      6215 Prestondell
                      Dallas, TX 75254


                      William Duvall, Jr.
                      2000 McKinney Ave
                      Suite 1000
                      Dallas, TX 75201
